Case 3:19-cr-00095-TSL-LRA Document1 Filed 03/20/19 Page 1of1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AO 91 (Rev. 11/11) Criminal Complaint SOUT
“FILED |
UNITED STATES DISTRICT COURT
for the MAR 20 2019
Southern District of Mississippi é
o Bi ARTHURS 7 DEPUTY!
United States of America ) C
Vv. ) , ' bon k 0
MIGUEL RUIZ-CRUZ casenNo. 3 [4- my 54
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 19, 2019 in the county of Rankin in the
Southern District of Mississippi , the defendant(s) violated:
Code Section Offense Description
Title 8 U.S.C. § §1326(a)(1) & (2) Reentry by removed alien.

This criminal complaint is based on these facts:

See Attached Affidavit of SA Todd Williams, HSI attached hereto and incorporated herein by reference.

@ Continued on the attached sheet.

Complainant's signature

SA Todd Williams, HSI

Printed name and title

Sworn to before me and signed in my presence.

Date: 03/20/2019 Acad

Judge's signature

City and state: Jackson, Mississippi Hon. F. Keith Ball, U.S. Magistrate Judge

Printed name and title
